— In a custody proceeding pursuant to article 6 of the Family Court Act, the maternal grandmother, Filamena Escalante, appeals from an order of the Family Court, Queens County (Cerrado, J.), dated May 25, 1982, which, after a hearing, awarded custody of the children to the petitioner Miguel Garcia, their natural father. Order affirmed, without costs or disbursements. The Family Court Judge, who saw and heard the parties, was in the best position to determine the credibility of their testimony as to the disputed issues of fact in this case (cf. Barnet v Cannizzaro, 3 AD2d 745, 747). Her determination is supported by the evidence and, accordingly, is affirmed. Mollen, P. J., Bracken and Rubin, JJ., concur.